UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- woe x
PAUL HARDEN,
Plaintiff,
ORDER
Vv.
19 CV 3839 (VB)
SERGEANT SIHEED and LORIE BADGER,
Defendants.
xX

 

 

Plaintiff, proceeding pro se and in forma pauperis, brings this action pursuant to 42
U.S.C. § 1983, alleging defendants violated his constitutional rights. On November 7, 2019, the
Court issued an Order of Service directing service on the two defendants. (Doc. #18).

The Court has received Process Receipt and Returns for the defendants. The service
receipt for defendant Lorie Badger was returned executed (Doc. #24); the service receipt for
defendant Sergeant Siheed, however, was returned unexecuted with the following notation: “No
longer works at above address.” (Doc. #25).

Accordingly, by February 27, 2020, the Attorney General’s Office shall either: (i) inform
the Court that it has accepted service on behalf of defendant Siheed; or (ii) provide an address
where this defendant may be served; or (iii) provide any other information that may assist the
Court in effectuating service of process.

As an additional matter, plaintiff submitted a Notice of Change of Address, which was
received on December 4, 2019, and processed on December 6, 2019. (Doc. #23). However,
plaintiffs current address is not the address for notice listed on the docketed Process Receipt and
Returns, Accordingly, the Court will instruct the Clerk to mail the Process Receipt and Returns

to plaintiff's current address.
The Clerk is instructed to mail copies of (i) this Order and (ii) the Process Receipt and
Returns (Docs. ##24—25) to plaintiff at the address on the docket.

Dated: January 30, 2020
White Plains, NY
SO ORDERED:

Ju

Vincent L. Briccetti
United States District Judge

 

 
